Citation Nr: 0116708	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pain in the feet and 
hips as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from December 1990 to May 
1991, which included service in the Persian Gulf War.  She 
also had prior service with the Army Reserve from May 1981 to 
April 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to the claim on appeal, the veteran also filed a 
notice of disagreement with the June 1999 rating decision's 
denial of claims for service connection for hair loss as 
secondary to undiagnosed illness and post-traumatic stress 
disorder (PTSD).  However, following the issuance of a 
statement of the case as to these claims in August 2000, the 
record does not reflect that the veteran filed a substantive 
appeal as to these issues.  Consequently, they are not 
subjects for current appellate consideration.


REMAND

The record reflects various diagnoses with respect to the 
veteran's feet and hips.  Department of Veterans Affairs (VA) 
outpatient records from March 1994 reflect an examiner's 
opinion that then-current examination was consistent with 
plantar fasciitis, and in August 1994, there was a diagnosis 
of probable heel spurs.  In addition, February 1998 VA X-rays 
were interpreted to reveal degenerative joint disease of the 
right hip.  However, more recently, following comprehensive 
VA general medical examination in December 1998, the 
diagnosis included "unexplainable" joint pain.  

Thus, the Board finds that while the record previously 
contained several relevant known diagnoses, it most recently 
contains a diagnosis compatible with undiagnosed illness, and 
that in an effort to make the record more complete and to 
comply with the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A) (VCAA), further medical 
opinion is warranted in order to clarify the apparent 
conflict between the various diagnoses. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent medical 
treatment of the feet and hips.  Any 
medical records other than those now on 
file pertaining to treatment to the feet 
and hips should be obtained and 
associated with the claims folder.

2.  The RO should also take appropriate 
action to arrange for a VA examination 
for the purpose of determining whether 
current signs and symptoms associated 
with the veteran's feet and hips support 
a diagnosis of an undiagnosed illness 
consistent with the regulatory definition 
contained within 38 C.F.R. § 3.317(b) 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
physician should be provided with the 
regulatory definition contained within 
38 C.F.R. § 3.317(b) of the diagnosis of 
an undiagnosed illness.  Following review 
of the record, and any additional 
examination, if required, the physician 
is requested to answer the following 
question:

 Do the veteran's signs and symptoms 
associated with the feet and hips support 
a diagnosis of an undiagnosed illness 
consistent with the regulatory definition 
contained within 38 C.F.R. § 3.317(b)?


The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655(b) (2000); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
carefully review the examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The RO should then determine whether 
there is any additional notice and/or 
development action required in this 
matter under the VCAA, and if so, 
accomplish that additional notice and/or 
development action.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
pain in the feet and hips as secondary to 
undiagnosed illness.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals, hereafter "the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




